DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species (b), claims 5 and 16, and Species (d), claims 7 and 18, in the reply filed on 10/16/2022 is acknowledged.
Claims 4, 6, 8, 15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/16/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
Reference character 740 in Fig. 7C
Reference character 735 in Fig. 7D
Reference character 900 in Fig. 9A
Reference character 902 in Fig. 9B
Reference character 904 in Fig. 9C
Reference character 1985 in Fig. 19G
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 7, 11, 14, and 19 are objected to because of the following informalities:  
To ensure proper antecedent basis, it is suggested to amend “the crystal” to “the free-standing group III metal nitride crystal” in lines 35 and 37 of claim 1; line 3 of each of claims 11 and 19; line 14 of claim 14
It is suggested to delete “an” in claim 7, line 2
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 9-14, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, it is not clear if “a central 80% of the crystal“ is in terms of percent area based on the area of the first surface of the crystal, is in terms of percent area based on the area of a domain surface of the crystal, etc. The Examiner interprets “the central 80% of the first surface“ to be a central 80% of the area based on the entire area of the first surface. This interpretation is speculative. Clarification is requested.
Claim 1 recites “a crystallographic miscut that varies by 0.5 degrees or less in two orthogonal directions over a central 80% of the crystal along the first direction and by 0.5 degree or less in two orthogonal directions over the central 80% of the crystal along a second direction orthogonal to the first direction” (emphasis added). Given the second direction is orthogonal to the first direction, it is unclear if the two orthogonal directions along the first direction are the same as the two orthogonal directions along the second direction, if the two orthogonal directions along the first direction are different from the two orthogonal directions along the second direction, etc. The examiner interprets this as the a crystallographic miscut that varies by 0.5 degrees or less over a central 80% of the crystal along the first direction and by 0.5 degree or less over the central 80% of the crystal along a second direction orthogonal to the first direction. This interpretation is speculative. Clarification is requested. 
The term “about” in claims 1, 11, 12, 14, and 19 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the linear density of the line dislocations separating the at least two domains, the polar misorientation angle γ between the first domain and the second domain and the misorientation angles α and β, thickness between the first surface and the second surface, total thickness variation, macroscopic bow, and ratio of impurity concentration of H to an impurity concentration of O of the first surface are rendered indefinite by the term “about”. 
Regarding dependent claims 2-3, 5, 7, 9-13 and 18, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	
The term “substantially” in claims 11 and 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, .

Claim 14 recites “a crystallographic miscut that varies by 0.2 degrees or less in two orthogonal directions over a central 80% of the crystal along the first direction and by 0.1 degree or less in two orthogonal directions over the central 80% of the crystal along a second direction orthogonal to the first direction” (emphasis added). Given the second direction is orthogonal to the first direction, it is unclear if the two orthogonal directions along the first direction are the same as the two orthogonal directions along the second direction, if the two orthogonal directions along the first direction are different from the two orthogonal directions along the second direction, etc. The examiner interprets this as the a crystallographic miscut that varies by 0.2 degrees or less over a central 80% of the crystal along the first direction and by 0.1 degree or less over the central 80% of the crystal along a second direction orthogonal to the first direction. This interpretation is speculative. Clarification is requested. 
Regarding dependent claims 16 and 19-20, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites each of the at least two domains is separated by a line of dislocations with a linear density less than 2×105 cm-1 and the polar misorientation angle γ between the first domain and the second domain is less than 0.2 degree and the misorientation angles α and β are less than 0.5 degree (i.e., claim 13 includes wherein the at least two domains are separated by a line of dislocations with a linear density of less than 50 cm-1, a polar misorientation angle γ between the first domain and the second domain of less than 0.005 degree and the misorientation angles α and β of less than 0.01 degree). However, claim 13 depends on claim 1, which requires the at least two domains are separated by a line of dislocations with a linear density between about 50 cm-1 and about 5×105 cm-1, and a polar misorientation angle γ between a first domain and a second domain is greater than about 0.005 degrees and less than about 0.3 degrees and misorientation angles α and β are greater than about 0.01 degrees and less than about 1 degree. Thus, claim 13 is of improper dependent form for failing to require the claim 1 limitations of the at least two domains are separated by a line of dislocations with a linear density between about 50 cm-1 and about 5×105 cm-1, and a polar misorientation angle γ between a first domain and a second domain greater than about 0.005 degrees and misorientation angles α and β greater than about 0.01 degrees.
Claim 20 recites each of the at least two domains is separated by a line of dislocations with a linear density less than 2×105 cm-1 and the polar misorientation angle γ between the first domain and the second domain is less than 0.2 degree and the misorientation angles α and β are less than 0.5 degree (i.e., claim 13 includes wherein the at least two domains are separated by a line of dislocations with a linear density of less than 50 cm-1, a polar misorientation angle γ between the first domain and the second domain of less than 0.005 degree and the misorientation angles α and β of less than 0.01 degree). However, claim 20 depends on claim 14, which requires the at least two domains are separated by a line of dislocations with a linear density between about 50 cm-1 and about 5×105 cm-1, and a polar misorientation angle γ between a first domain and a second domain is greater than about 0.005 degrees and less than about 0.3 degrees and misorientation angles α and β are greater than about 0.01 degrees and less than about 1 degree. Thus, claim 20 is of improper dependent form for failing to require the claim 14 limitations of the at least two domains are separated by a line of dislocations with a linear density between about 50 cm-1 and about 5×105 cm-1, and a polar misorientation angle γ between a first domain and a second domain greater than about 0.005 degrees and misorientation angles α and β greater than about 0.01 degrees.

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D’Evelyn et al. (US 2013/0119401 A1, as provided in IDS filed 02/10/2021) and Jiang et al. (US 2014/0147650 A1, as provided in IDS filed 10/04/2021; hereinafter Jiang).
Regarding claims 14 and 20, D’Evelyn teaches a crystal 101, referred to as a “nitride crystal”, as nitride crystals with a wurtzite crystal structure, having a first surface 105, wherein nitride crystal 101 comprises GaN or AlxInyGa(1-x-y), wherein 0≤x and y≤1, and can be a crystal of GaN, AIN, lnN, and their alloys, including InGaN, AlGaN, and AllnGaN (D’Evelyn, [0020]; abstract; claim 2);
wherein crystal 101 may have a first lateral dimension defining a plane that is perpendicular to the thickness of the nitride crystal 101 (i.e., along the first surface), wherein the first lateral dimension may be at least about 35 millimeters, such as at least about 50 millimeters, or in certain embodiments, at least about 200 millimeters (D’Evelyn, [0021]);
wherein the nitride crystal comprises at least two single crystal domains having a nitride composition (D’Evelyn, claim 1;  [0061]; [0011]; Figs. 7A-7D);
wherein the nitride crystal 101 preferably has a threading dislocation density less than about 106 cm-2, or in certain embodiments, less than about 102 cm-2 , and wherein the nitride crystal 101 also preferably has a stacking-fault concentration below 103 cm-1 (D’Evelyn, [0021]-[0022]; [0025]; [0033]; [0080]);
wherein each of the at least two single crystal domains is separated by a line of dislocations with a linear density greater than 50 cm-1 and less than 5x105 cm-1, such as less than about 2x105 cm-1, and wherein the polar misorientation angle γ between is greater than about 0.005 degrees and less than about 0.5 degrees, such as less than 0.2 degrees, and the misorientation angles α and β between the first domain and the second domain are greater than about 0.01 degrees and less than about 1 degree, such as less than 0.5 degrees (D’Evelyn, [0010]; [0012]; [0061]; Fig. 11).

Regarding claim 14, D’Evelyn does not explicitly disclose wherein the free-standing group III metal nitride crystal has a crystallographic miscut that varies by 0.2 degrees or less in two orthogonal directions over a central 80% of the crystal along the first direction and by 0.1 degree or less in two orthogonal directions over the central 80% of the crystal along a second direction orthogonal to the first direction, as presently claimed.
With respect to the difference, Jiang teaches a free-standing ammonothermal group III metal nitride crystal, wherein the crystal comprises a group III metal and nitrogen and has a wurtzite crystal structure (Jiang, [0010]; claims 1, 5, and 24), wherein the group III metal is selected from gallium, aluminum, indium, and a combination of any of the foregoing, and nitrogen (Jiang, [0010]; claims 2, 5, and 24); wherein the crystal comprises a first large area surface having a maximum dimension greater than about 10 millimeters (Jiang, [0010]; claims 1, 5, and 24), such as a diameter of at least about 50 millimeters (Jiang, [0063]); wherein the concentration of threading dislocation, averaged over a large area surface of the free-standing ammonothermal group III nitride boule or wafer (i.e., crystal) may be below about 106 cm-2- (Jiang, [0065]); wherein the concentration of stacking faults, averaged over a large area surface of the free-standing ammonothermal group III nitride boule or wafer may be below about 103 cm-1 (Jiang, [0065]);
and wherein the variation in miscut angle across a large-area surface of the free-standing ammonothermal group III metal nitride wafer may be less than about 0.2 degrees, or less than about 0.1 degrees in each of two orthogonal crystallographic directions (Jiang, [0072]).
Jiang is analogous art, as Jiang is drawn to a free-standing ammonothermal group III metal nitride crystal, wherein the crystal comprises a group III metal and nitrogen and has a wurtzite crystal structure (Jiang, abstract; [0010]; claims 1, 5, and 24).
In light of the disclose of using variation in miscut angle across a large-area surface of the free-standing ammonothermal group III metal nitride wafer of less than about 0.2 degrees, such as less than about 0.1 degrees, in each of two orthogonal crystallographic directions taught in Jiang, it would have been obvious to one of ordinary skill in the art to incorporate the variation in miscut angle of Jiang in the nitride crystals of D’Evelyn, in order to achieve a more uniform crystal, and thereby arrive at the claimed invention.
While D’Evelyn in view of Jiang does not explicitly disclose wherein a crystallographic miscut variation over a central 80% of the crystal along the first direction and a crystallographic miscut variation over a central 80% of the crystal along the second direction, as presently claimed, given Jiang explicitly teaches wherein “the variation in miscut angle across a large-area surface of the free-standing ammonothermal group III metal nitride wafer may be […] less than about 0.2 degree, less than about 0.1 degree, less than about 0.05 degree, or less than about 0.025 degree in each of two orthogonal crystallographic directions” (emphasis added), it would have been obvious to one of ordinary skill in the art that the variation in miscut angle in each of two orthogonal crystallographic directions of Jiang would encompass the claimed crystallographic miscut variation over a central 80% of the crystal along the first direction and central 80% of the crystal along the second direction, and thereby arrive at the claimed invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	

Regarding claim 16, D’Evelyn further teaches wherein the surface 105 may be characterized by a crystallographic orientation within 5 degrees of the (0 0 0 1) Ga-polar plane (i.e., +c-plane) or the (0 0 0-1) N-polar plane (i.e., -c-plane) (D’Evelyn, [0021]; [0062]). 

Regarding claim 19, D’Evelyn further teaches wherein the thickness of the nitride crystal 101 may be between about 0.1 millimeter and about 10 millimeter, wherein the nitride crystal may be separated from the handle substrate, wherein care is taken to maintain the surface crystallographic orientation of the newly exposed surface of distal portion of nitride crystal 101 the same as the original orientation of surface 105 (i.e., first surface) (D’Evelyn, [0021]; [0042]-[0043]; [0060]; [0062]; Fig. 1G).
While D’Evelyn does not explicitly teach a second surface, wherein the second surface is substantially parallel to the first surface, as presently claimed, it would have been obvious to one of ordinary skill in the art that a second surface with a substantially same orientation (i.e., substantially parallel) as the surface 105 would be formed on the nitride crystal when the nitride crystal is separated from the handle substrate, and thereby arrive at the claimed invention. 
D’Evelyn further teaches wherein the back side of crystal 101 is implanted with ions so as to minimize bow in crystal 101 (D’Evelyn, [0028]).
However, D’Evelyn does not explicitly disclose wherein the crystal is characterized by a total thickness variation of less than about 10 micrometers, and by a macroscopic bow less than about 50 micrometers, as presently claimed.
With respect to the difference, Jiang further teaches wherein the crystal further comprises a second large area surface, wherein the second large area surface being substantially parallel to the first large area surface, wherein the crystal is characterized by a thickness between the first large area surface and the second large area surface between about 0.1 millimeter and about 1 millimeter, by a total thickness variation of less than about 10 micrometers, and by a macroscopic bow less than about 50 micrometers (Jiang, claim 20; [0040]-[0041]; [0052]; [0072]).
In light of the disclose of using a total thickness variation of less than about 10 micrometers and a macroscopic bow less than about 50 micrometers taught in Jiang, it would have been obvious to one of ordinary skill in the art to incorporate the total thickness variation and macroscopic bow of Jiang in the nitride crystals of D’Evelyn, in order to achieve a more uniform crystal, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
Allowable Subject Matter
Claims 1-3, 5, 7, 9-13, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action.
The present claims are allowable over the “closest” prior art Jiang et al. (US 2014/0147650 A1, as provided in IDS filed 10/04/2021; hereinafter Jiang) and D’Evelyn et al. (US 2013/0119401 A1, as provided in IDS filed 02/10/2021; hereinafter D’Evelyn).
Regarding claim 1, Jiang teaches a free-standing ammonothermal group III metal nitride crystal, wherein the crystal comprises a group III metal and nitrogen and has a wurtzite crystal structure (Jiang, [0010]; claims 1, 5, and 24), 
wherein the group III metal is selected from gallium, aluminum, indium, and a combination of any of the foregoing, and nitrogen (Jiang, [0010]; claims 2, 5, and 24);
wherein the crystal comprises a first large area surface having a maximum dimension greater than about 10 millimeters (Jiang, [0010]; claims 1, 5, and 24), such as a diameter of at least about 50 millimeters (Jiang, [0063]); 
wherein the concentration of threading dislocation, averaged over a large area surface of the free-standing ammonothermal group III nitride boule or wafer (i.e., crystal) may be below about 106 cm-2- (Jiang, [0065]); 
wherein the concentration of stacking faults, averaged over a large area surface of the free-standing ammonothermal group III nitride boule or wafer may be below about 103 cm-1 (Jiang, [0065]);
wherein the concentration of threading dislocations as a function of lateral position along a line on the surface (i.e., a first direction) will vary periodically, with a period between about 5 micrometers and about 20 millimeters, and the concentration of threading dislocations within the periodically-varying region may vary by at least a factor of two (Jiang, [0065]; claim 24);
wherein the variation in miscut angle across a large-area surface of the free-standing ammonothermal group III metal nitride wafer may be less than about 0.2 degrees, or less than about 0.1 degrees in each of two orthogonal crystallographic directions (Jiang, [0072]);
wherein the ammonothermal group III metal nitride comprises window regions 215 (i.e., plurality of third regions), which have grown vertically with respect to the openings of the mask, wing regions 217 (i.e., plurality of second regions), which have grown laterally over patterned mask layer (i.e., each of the plurality of third regions being disposed within one of the plurality of second regions or between an adjacent pair of second regions), and coalescence fronts 219 (i.e., plurality of first regions), which form at the boundaries between wings growing from adjacent openings in patterned mask layer (i.e., each of the plurality of second regions being disposed between an adjacent pair of the plurality of first regions) (Jiang, [0052]; Fig. 2);
wherein the large-area surface of the free-standing ammonothermal group III metal nitride boule or wafer may be characterized by a pattern of locally-approximately-linear arrays of threading dislocations the propagated from coalescence fronts (Jiang, [0064]), and wherein the pattern of locally-approximately-linear arrays of threading dislocations present at coalescence fronts 219 (i.e., first regions) have a concentration between about 5 cm-1 and about 105 cm-1 (Jiang, [0010]; [0055]; claim 4);
wherein the concentration of threading dislocations in the surface of wing regions 217 (i.e., second regions) may be below about 103 cm-2, and the concentration of stacking faults in the surface of wing regions 217 may be below about 102 cm-1 (Jiang, [0055]; claim 4);
wherein the concentration of threading dislocations in the surface of the wing regions 217 may be lower, by about one to about three orders of magnitude, than the concentration of threading dislocations in the surface of the window regions 215 (i.e., third regions), and may be below about 103 cm-2 (i.e., concentration of threading dislocations in the window regions; is about one to about three orders of magnitude higher than about 103 cm-2; concentration of threading dislocations in the includes concentrations between 103 cm-2 and 106 cm-2) (Jiang, [0055]).
However, regarding claim 1, Jiang does not explicitly disclose or suggest at least two domains, each of the at least two domains comprising a group III metal selected from gallium, aluminum, and indium, or combinations thereof, and nitrogen, wherein the first surface comprising a domain surface of each of the at least two domains, wherein the domain surface of each of the at least two domains has a dimension of at least 10 millimeters in the first direction, wherein the average concentration of threading dislocations on the domain surface of each of the at least two domains varies periodically by at least a factor of two in the first direction, the period of the variation in the first direction being between 5 micrometers and 20 millimeters, the domain surface of each of the at least two domains comprises a plurality of first regions, wherein the domain surface of each of the at least two domains further comprises a plurality of second regions, wherein the domain surface of each of the at least two domains further comprises a plurality of third regions, wherein each or the third regions have a minimum dimension between 10 micrometers and 500 micrometers, wherein the at least two domains are separated by a line of dislocations with a linear density between about 50 cm-1 and about 5x105 cm-1, wherein a polar misorientation angle γ between a first domain and a second domain is greater than about 0.005 degrees and less than about 0.3 degrees and wherein misorientation angles α and β are greater than about 0.01 degrees and less than about 1 degree, as presently claimed.

Further regarding claim 1, D’Evelyn teaches a crystal 101 having a first surface 105, wherein the crystal 101 is a nitride crystal with a wurtzite crystal structure, and wherein nitride crystal 101 comprises GaN or AlxINyGa(1-x-y)N, wherein 0≤x and y≤1, and can be a crystal of GaN, AIN, lnN, and their alloys, including InGaN, AlGaN, and AllnGaN (D’Evelyn, [0020]; abstract; claim 2);
wherein crystal 101 may have a first lateral dimension defining a plane that is perpendicular to the thickness of the nitride crystal 101 (i.e., along the first surface), wherein the first lateral dimension may be at least about 35 millimeters, such as at least about 50 millimeters, or in certain embodiments, at least about 200 millimeters (D’Evelyn, [0021]);
wherein the nitride crystal comprises at least two single crystal domains having a nitride composition, comprising two or more domains separated by one or more lines of dislocations, wherein the domains may have a first lateral dimension 380 and a second lateral dimension 390, the lateral dimensions defining a plane that is perpendicular to the thickness, where each of the first lateral dimension 380 and the second lateral dimension 390 may be at least about 10 millimeters (D’Evelyn, claim 1;  [0061]; [0011]; Figs. 7A-7D);
wherein the nitride crystal 101 preferably has a surface dislocation density less than about 106 cm-2, or in certain embodiments, less than about 102 cm-2 , and wherein the nitride crystal 101 also preferably has a stacking-fault concentration below 103 cm-1 (D’Evelyn, [0022]; [0025]; [0033]);
wherein each of the at least two single crystal domains is separated by a line of dislocations with a linear density greater than 50 cm-1 and less than 5xl05 cm-1, and wherein the polar misorientation angle γ between is greater than about 0.005 degrees and less than about 0.5 degrees, such as less than 0.2 degrees, and the misorientation angles α and β between the first domain and the second domain are greater than about 0.01 degrees and less than about 1 degree (D’Evelyn, [0010]; [0012]; [0061]).
	However, regarding claim 1, D’Evelyn does not explicitly disclose or suggest wherein the average concentration of threading dislocations on the domain surface of each of the at least two domains varies periodically by at least a factor of two in the first direction, the period of the variation in the first direction being between 5 micrometers and 20 millimeters, wherein the domain surface of each of the at least two domains comprises a plurality of first regions, each of the plurality of first regions having a locally- approximately-linear array of threading dislocations with a concentration between 5 cm-1 and 105 cm-1, wherein the domain surface of each of the at least two domains further comprises a plurality of second regions, each of the plurality of second regions being disposed between an adjacent pair of the plurality of first regions and having a concentration of threading dislocations below 105 cm-2 and a concentration of stacking faults below 103 cm-1, wherein the domain surface of each of the at least two domains further comprises a plurality of third regions, each of the plurality of third regions being disposed within one of the plurality of second regions or between an adjacent pair of second and having a minimum dimension between 10 micrometers and 500 micrometers and threading dislocations with a concentration between 103 cm-2 and 108 cm-2, and wherein the free-standing group III metal nitride crystal has a crystallographic miscut that varies by 0.5 degrees or less in two orthogonal directions over a central 80% of the crystal along the first direction and by 0.5 degree or less in two orthogonal directions over the central 80% of the crystal along a second direction orthogonal to the first direction, as presently claimed.
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwai et al. (US 2017/0263815 A1; hereinafter Iwai) discloses a crystal substrate composed of a crystal of a nitride of a group 13 element and has a first main face (i.e., a first surface), where said crystal substrate comprises a low carrier concentration region and a high carrier concentration region, wherein said low carrier concentration region has a defect density of 107/cm2 or lower, wherein said high carrier concentration region has a defect density of 108/cm2 or higher, and wherein said low carrier concentration region and said high carrier concentration region are alternately provided and adjacent to each other (Iwai, abstract; claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.S.S./Examiner, Art Unit 1732    
/STEFANIE J COHEN/Examiner, Art Unit 1732 
12/2/22